Order denying application to vacate an order discharging a receiver in foreclosure so as to permit commencement of an action to recover damages for personal injuries alleged to have been sustained in an accident which occurred prior to the effective date of section 977-e of the Civil Practice Act, and to( grant leave to appellants to institute an action against the receiver therefor, reversed, with $10 costs and disbursements, and the motion granted. In our opinion the papers submitted upon this motion allege acts of active, affirmative negligence on the part of the receiver which may be found to have caused the injuries alleged to have been sustained. Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.